MORRIS, Chief Judge.
This proceeding is brought under Chapter 126 of the General Statutes under which the State Personnel System was established. G.S. 126-5(d) provides:
Except as to the policies, rules and plans established by the Commission pursuant to G.S. 126-4(1), 126-4(2), 126-4(3), 126-4 (4), 126-4(5), 126-4(6), 126-7, and except as to the provisions of Articles 6 and 7 of this Chapter, the provisions of this Chapter shall not apply to:
(1) An employee of the State of North Carolina who has not been continuously employed by the State of North Carolina for the immediate five preceding years.
None of the exceptions mentioned in this section applies to the case sub judice. G.S. 126-39 provides:
For the purposes of this Article, except for positions subject to competitive service and except for appeals brought under G.S. 126-16 and 126-25, the terms “permanent State employee,” “permanent employee,” “State employee” or “former State employee” as used in this Article shall mean a person who has been continuously employed by the State of North Carolina for five years at the time of the act, grievance, or employment practice complained of.
It appears from these two sections that in order for respondent to avail herself of G.S. 126-36 and G.S. 126-37 governing appeals to the State Personnel Commission and reinstatement to former employment by the State Personnel Commission, respondent has to have been employed by the state for the five years immediately preceding 24 February 1978.
The evidence shows that respondent was employed for less than three years. This is a failure of proof necessary to give the State Personnel Commission jurisdiction. See 2 Am. Jur. 2d, Administrative Law § 328 at 150 for the statutory requirement for *370jurisdiction of administrative agencies. It may well be that respondent was employed by some other agency of the state prior to her employment by petitioner. If so, the record is silent. Nor is there any indication that the procedures provided by G.S. 126 5(f) were followed, or that there was any dispute with respect to whether the provisions of the chapter were applicable. Upon the information in the record before us, it was error for the State Personnel Commission to hear respondent’s appeal.
We reverse and remand to the superior court with a direction that it order the State Personnel Commission to dismiss respondent’s appeal.
Reversed and remanded.
Judges Martin (Harry C.) and Whichard concur.